             2:07-cr-00578-RMG       Date Filed 10/22/19         Entry Number 119   Page 1 of 2
USCA4 Appeal: 19-6840      Doc: 6         Filed: 10/22/2019         Pg: 1 of 2



                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                   No. 19-6840


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ALBERT E. PARISH, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:07-cr-00578-RMG-1)


        Submitted: October 17, 2019                                        Decided: October 22, 2019


        Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Albert E. Parish, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
             2:07-cr-00578-RMG       Date Filed 10/22/19      Entry Number 119      Page 2 of 2
USCA4 Appeal: 19-6840      Doc: 6         Filed: 10/22/2019      Pg: 2 of 2



        PER CURIAM:

               Albert E. Parish, Jr., appeals the district court’s orders denying his motion to vacate

        his sentence pursuant to Fed. R. Civ. P. 60 and denying his motion to reconsider pursuant

        to Fed. R. Civ. P. 59.   We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v. Parish,

        No. 2:07-cr-00578-RMG-1 (D.S.C. Apr. 16, 2019 & May 13, 2019). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2
